Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 one only recites “at one conductive pillar”. It is not clear what the limitation “the at least one conductive pillars” as recited in claim 12 refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al., US 2019/0164905.
Regarding claim 1, Hsieh teaches (fig. 12 and related text) a chip module (fig. 12) comprising: a metallization structure comprising a first conductive trace (160); a passive component device comprising: a dielectric structure (150/10/150’/90) disposed adjacent to a substrate (280); and a second conductive trace (160’) disposed in the dielectric structure (150’); and a passive component (110) comprising at least one conductive pillar (120) coupled to the first conductive trace (160) and to the second conductive trace (160’, through 80).  
Regarding claim 2, Hsieh teaches the passive component further comprises a three-dimensional (3D) inductor (110, fig. 12).  
Regarding claim 3, Hsieh teaches the 3D inductor comprises a core region (140) between the metallization structure (150) and the passive component device (fig. 12).  
Regarding claim 4, Hsieh teaches the passive component device further comprises a metal-insulator-metal (MIM) capacitor (30) formed in interconnect layers (20”) in the dielectric structure (10).  
Regarding claim 5, Hsieh teaches the 3D inductor is coupled to the MIM capacitor in a radio-frequency (RF) signal filter ([0026], also since Hsieh teaches the same structure as the claimed invention, the device of Hsieh can function as such).  
Regarding claim 6, Hsieh teaches the 3D inductor comprises a coil [0068]) extending around an axis of the core region; and the axis of the core region is parallel to the metallization structure ([0068]).
Regarding claim 17, Hsieh teaches the chip module of claim 1 integrated into a device consisting of a mobile phone; a cellular phone [0026]. 
Regarding claim 18, Hsieh discloses (fig. 12 and related text) a multi-chip module (MCM) comprising: a passive component device comprising: a dielectric structure (10/150/150’/90) disposed on a substrate (280); and a first conductive trace (160) disposed in the dielectric structure; a metallization structure (150’) comprising a second conductive trace (160’); a passive component (110) comprising at least one conductive pillar (120) coupled to the first conductive trace and to the second conductive trace (through 80); and an integrated circuit (IC) die (190/200/210) coupled to the metallization structure and the passive component (fig. 12, [0034]).
Regarding 20, Hsieh discloses (fig. 12, 19-20 and related text) a method comprising: forming a metallization structure comprising a first conductive trace (160); forming a passive component device comprising: a dielectric structure (10/150/150’/90) disposed adjacent to a substrate (280); and a second conductive trace (160’) disposed in the dielectric structure; and forming a passive component (110) comprising at least one conductive pillar (120) coupled to the first conductive trace and to the second conductive trace (through 80).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Yun et al., US 2017/0338034.
  Regarding claim 7, Hsieh teaches a plurality of interconnect layers (refer to the conductive layers in 20”) on the substrate (280).
Hsieh does not disclose a two-dimensional (2D) spiral inductor formed in the plurality of interconnect layers between the 3D inductor and the substrate; and the second conductive trace is one of a second plurality of conductive traces provided in the plurality of interconnect layers. 
 Yun discloses (fig. 4 and related text) a two-dimensional (2D) spiral inductor (402/404) formed in the plurality of interconnect layers (132/232) between the 3D inductor (104/204) and the substrate (108) to increase circuit area density of a device [0011].
Hsieh and Yun are analogous art because they both are directed passive device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh with Yun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Hsieh to include 2D inductor as taught by Yun in order to increase circuit area density of a device [0011].
Regarding claim 15, Hsieh does not disclose the substrate of the passive component device comprises a glass substrate. 
Yun teaches the substrate of the passive component device comprises a glass substrate (108, [0026]) to increase circuit area density of a device [0011].
Hsieh and Yun are analogous art because they both are directed passive device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh with Yun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Hsieh to include the glass substrate as taught by Yun in order to increase circuit area density of a device [0011].
Regarding claim 16, Hsieh does not disclose a radio-frequency (RF) front end module. 
Yun discloses a radio-frequency (RF) front end module/device (840, [0074]) to increase circuit area density of a device [0011].
 Hsieh and Yun are analogous art because they both are directed passive device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh with Yun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Hsieh to include the radio-frequency front end module/device as taught by Yun in order to increase circuit area density of a device [0011].
Regarding claim 19, Hsieh does not disclose the IC die comprises a radio-frequency (RF) circuit.
Yun discloses a radio-frequency (RF) front end module/device (840, [0074]) to increase circuit area density of a device [0011].
 Hsieh and Yun are analogous art because they both are directed passive device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh with Yun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Hsieh to include the radio-frequency circuit/device as taught by Yun in order to increase circuit area density of a device [0011].
 
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh.
Regarding claim 10, Hsieh does not disclose a distance between the first conductive trace and the second conductive trace is at least 50 micrometers (µm).
Parameters such as distance between elements in the art of semiconductor device are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the structure of Hsieh as claimed in order design a passive device.
Regarding claim 12, as best the examiner is able to ascertain the claimed invention Hsieh does not explicitly disclose the at least one conductive pillar comprises a conductive pillar having a height of at least 40 micrometers (µm). 
Parameters such as a height of an element in the art of semiconductor device are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the height of the pillar of Hsieh as claimed in order design a passive device.
 
Allowable Subject Matter
Claims 8-9, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811